Filed 10/19/22 Patterson v. Laings First Edition-Ontario Center HOA CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 REGENA M. PATTERSON,

          Plaintiff and Appellant,                                       E078131

 v.                                                                      (Super.Ct.No. CIVDS1609944)

 LAINGS FIRST EDITION-ONTARIO                                            OPINION
 CENTER HOA,

          Defendant and Respondent.




         APPEAL from the Superior Court of San Bernardino County. Janet M. Frangie,

Judge. Dismissed.

         Regena M. Patterson, in pro. per., for Plaintiff and Appellant.

         Tinnelly Law Group, Cang N. Le, and Joshua D. Mendelsohn for Defendant and

Respondent.



         Plaintiff Regena Patterson filed a notice of appeal purporting to appeal from an

order denying her motion to vacate the judgment dismissing her lawsuit against Laing’s


                                                             1
First Edition–Ontario Center Homeowners Association (Laing’s). We conclude the notice

of appeal is untimely and dismiss the appeal for lack of jurisdiction.

                                              I

                                          FACTS

        A.      Summary Judgment

        In 2017, Patterson sued Laing’s for wrongful foreclosure, alleging the

homeowners association had improperly refused her tender of partial payment of the

assessments and related costs she owed on her condominium. Laing’s filed a motion for

summary judgment arguing, among other things, that Patterson lacked standing to sue for

wrongful foreclosure because she had transferred her interest in the property prior to

foreclosure. In support, they submitted deeds reflecting the transfers, as well as

deposition testimony from Patterson confirming the deeds had transferred her interest in

the property.

        On January 19, 2021, San Bernardino County Superior Court Judge Janet Frangie

concluded Patterson lacked standing based on the pre-foreclosure transfers and granted

summary judgment in favor of Laing’s. On January 21, 2021, Laing’s served Patterson by

mail with notice of entry of the order granting summary judgment.

        On April 13, 2021, the judge entered judgment in favor of Laing’s and dismissed

the lawsuit. Laing’s served Patterson with the notice of entry of judgment on May 10,

2021.




                                             2
       B.     Patterson’s Untimely Motion to Vacate the Judgment

       On July 19, 2021, Patterson filed a motion to vacate the judgment based on the

same unsuccessful arguments she had raised in her opposition to the motion for summary

judgment. Specifically, she argued the deeds were ineffective because she didn’t record

them and because she lacked an intent to transfer title when she executed them.

       At a hearing on August 9, 2021, the judge dismissed the motion for lack of

jurisdiction under California Code of Civil Procedure section 663a. (Unlabeled statutory

citations refer to this code.) The judge based this conclusion on the fact that (1) Patterson

had filed the motion after the 15-day deadline in section 663a, subdivision (a)(2) had

passed and (2) the hearing on the motion did not take place until after the jurisdictional

deadline in section 663a, subdivision (b). Under that provision, the court’s power to rule

on a motion to vacate the judgment expires 75 days after the moving party is served by

any party with the notice of entry of the judgment. Because Laing’s served Patterson on

May 10, 2021, the August 9 hearing took place well outside the 75-day window. (§ 663a,

subd. (b).)




                                              3
       C.     Patterson’s Untimely Motion to Reconsider

       On October 8, 2021, Patterson filed another post-judgment motion, which she

incorrectly styled as a section 473, subdivision (b) motion for relief from mistake. In

substance, Patterson’s motion was a motion to reconsider the judgment under section

1008 because she argued the judgment was the product of the judge’s mistake of giving

legal effect to the deeds.

       On November 15, 2021, the judge deemed Patterson’s motion a motion for

reconsideration and denied it as untimely because Patterson had not filed it within 10

days of service of notice of entry of the relevant order, as the statute requires. (§ 1008,

subd. (a).) The judge also concluded the motion failed on its merits because Patterson

failed to present new facts or law entitling her to relief.

       Patterson filed a notice of appeal on November 30, 2021.

                                               II

                                         ANALYSIS

       As a threshold matter, Laing’s argues we lack jurisdiction to decide the appeal

because Patterson’s notice of appeal is untimely. We agree.

       “The time for appealing a judgment is jurisdictional; once the deadline expires, the

appellate court has no power to entertain the appeal. [Citation.]” (Van Beurden Ins.

Services, Inc. v. Customized Worldwide Weather Ins. Agency, Inc. (1997) 15 Cal.4th 51,

56; Cal. Rules of Court, rule 8.104(b), unlabeled rule citations refer to the California

Rules of Court.) Here, the notice of appeal identifies the order being appealed as the


                                               4
November 15, 2021 order denying Patterson’s “Motion to Set Aside and/or Vacate

Judgment.” As we’ve seen, however, the judge dismissed Patterson’s motion to vacate

the judgment on August 9, 2021, not on November 15, 2021. The order dated November

15 is the one denying her (incorrectly titled) motion for reconsideration. Confusing

matters further, Patterson’s opening brief challenges the judgment only and doesn’t

address either of the orders denying her postjudgment motions. In any event, the notice of

appeal is untimely whichever way we construe it.

       A notice of appeal from a judgment must be filed on or before the earliest of (1)

60 days after the trial court’s mailing of the notice of entry of judgment; (2) 60 days after

a party’s service of the notice of entry of judgment; or (3) 180 days after entry of

judgment. (Rule 8.104(a).) Rule 8.108 extends this deadline in the event a timely motion

to vacate the judgment or to reconsider an appealable order has been filed. (Rule 8.108(c)

& (e).) Late filed motions do not trigger rule 8.108. (In re Marriage of Eben-King & King

(2000) 80 Cal.App.4th 92, 108-109; English v. IKON Business Solutions, Inc. (2001) 94

Cal.App.4th 130, 135-136; Starpoint Properties, LLC v. Namvar (2011) 201 Cal.App.4th

1101, 1107-1109.)

       Applying these rules here, if we construe the November 30, 2021 notice as

appealing from the judgment, Patterson was required to file her notice of appeal by July

9, 2021. That date is 60 days after May 10, 2021, when Laing’s served Patterson with the

notice of entry of the judgment. (Rule 8.104(a)(1)(B).) November 30 is well past that 60-




                                              5
day deadline; it’s even past the 180-day deadline, which, had it applied, would have

fallen on November 6.

       The deadline to appeal is the same—July 9, 2021—even if we construe the notice

of appeal as appealing from either of the orders denying Patterson’s unsuccessful

postjudgment motions. This is because Patterson filed both motions late and therefore the

extensions in rule 8.108 do not apply.

       A motion to vacate the judgment must be filed within 15 days of service of the

notice of entry of judgment (May 10, 2021). (§ 663a, subd. (a).) In order to be timely,

Patterson’s motion needed to be filed by May 25, 2021, but she didn’t file it until July 19,

2021. And Patterson’s motion to reconsider was even later. Such motions must be filed

within 10 days of the notice of entry of the relevant order, which here was January 21,

2021—the date Laing’s served Patterson with notice of entry of the order granting

summary judgment. (§ 1008, subd. (a).) Patterson didn’t file the motion until nearly 10

months later, on October 8, 2021.

       We conclude Patterson’s appeal is untimely no matter how we construe her notice

of appeal and that neither of her postjudgment motions extended the deadline to appeal.

As a result, we have no jurisdiction to consider the merits of her challenge and must

dismiss the appeal.




                                             6
                                            III

                                     DISPOSITION

      We dismiss the appeal as untimely. In the interests of justice, the parties shall bear

their own costs on appeal. (Rule 8.278(a)(5).)

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               SLOUGH
                                                                                           J.

We concur:


CODRINGTON
          Acting P. J.


RAPHAEL
                          J.




                                             7